UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of October, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Third-Quarter 2008 Results FOR IMMEDIATE RELEASE Highlights Ø Record third-quarter consolidated net sales and operating segment income Ø Consolidated net sales increased 21%, and operating segment income increased 14% in nominal terms Ø Television Broadcasting net sales increased 6.1% in nominal terms, and the operating segment income margin was 50.3% Ø Average weekday prime-time audience share was 74.5% Ø Sky sales increased 12.2%, and operating segment income increased 14% in nominal terms Consolidated Results Mexico City, D.F., October 23, 2008—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for third quarter 2008.
